tax xempt and govern ment entities wo svision department of the treasury internal_revenue_service washington d c mar uniform issue list tier ra t 3s legend taxpayera taxpayer b ira x ira y account c amount a amount b financial_institution v state z dear this is in response to your request dated date submitted on your behalf by your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code ‘the code applicable to individual_retirement_arrangements iras’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested totaling taxpayer a age received a distribution on date from ira x amount a and another distribution from ira y totaling amount b iras x and y were maintained with financial_institution v on the same day taxpayer a contributed amounts a and b to account c a non-ira account page taxpayer b and taxpayer a had been living separate and apart from each other since taxpayer a’s retirement in taxpayer b acting under a durable general power_of_attorney granted her on date asserts that taxpayer a’s failure to accomplish a rollover within the 60-day period prescribed by sec_408 was due to taxpayer a’s medical and mental illnesses which impaired his ability to make financial decisions and to understand the consequences of his actions taxpayer b further represents that amounts a and b have not been used for any purpose and remain in account c taxpayer b asserts that on date taxpayer a contacted financial_institution v to request an address change upon reviewing a year-end statement from financial_institution v taxpayer b discovered that taxpayer a had also withdrawn amounts a and b from iras x and y respectively and deposited these amounts into a non-ira account account c it has been represented that taxpayer a has no recollection of asking for distributions from iras x and y although phone records of financial_institution v appear to confirm that taxpayer a did request the distribution according to medical documentation submitted by taxpayer b taxpayer a is suffering from a neurological impairment that has adversely impacted his judgment and cognitive abilities such as verbal communication and memory because of taxpayer a’s medical_condition taxpayer a granted to his wife and daughter a durable general power_of_attorney in date which has been represented to be valid under state z law taxpayer a's authorized representative asserts that at the time of the withdrawal taxpayer a was receiving treatment for his condition and documentation submitted with this ruling_request attest to taxpayer a’s condition based on the facts and representations you request a ruling that the internal_revenue_service waive the day rollover requirement with respect to the distribution of amounts a and b contained in sec_408 of the code the code’ sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers page sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ra for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code ee cccmmmmemcmmmmemmmnceren page revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted on behalf of taxpayer a is consistent with the assertion that taxpayer a’s failure to accomplish rollovers within the 60-day period prescribed by sec_408 was due to taxpayer a's medical and mental illnesses which impaired his ability to make financial decisions and to understand the consequences of his actions therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution to taxpayer a of amounts a and b from iras x and y respectively pursuant to this ruling letter taxpayer a or taxpayer b acting on his behalf is granted a period not to exceed days as measured from the date of the issuance of this letter_ruling to make rollover_contributions of amounts not to exceed amount a and amount b except as noted below to another ira or iras described in code sec_408 provided all other requirements of code sec_408 except the 60-day requirement are met with respect to such ira contributions the contributions will be considered rollover_contributions within the meaning of code sec_408 this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter has been sent fo your authorized representative in accordance with a power_of_attorney on file in this office _ ne page lf you wish to inquire about this ruling please contact please address all correspondence to se t ep ra t3 sincerely yours rances v - v slr - employee_plans technical group enclosures deleted copy of letter_ruling notice of intention to disclose
